IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 14, 2008
                                No. 07-40897
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

SAMUEL RODRIGUEZ REYNA

                                           Plaintiff-Appellant

v.

THOMAS GREENWELL; BOBBY GALVAN; NANCY NINEMER; JACK
HUNTER; SANDRA BANUELOS; ESTHER NATIVIDAD; MELINDA MEDINA;
ROBERT LUGO; PRISCILLA CHAPA; JIM KAELIN; TIM K REVIS; M R
RODRIGUEZ; R L GARCIA

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:07-CV-138


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Samuel Rodriguez Reyna, a pretrial detainee confined in the Nueces
County, Texas, Jail, awaiting trial on murder charges, appeals the dismissal of
his 42 U.S.C. § 1983 civil rights lawsuit challenging his arrest and detention on
the grounds that there was no probable cause to arrest him, that the search and
seizure of his person was unconstitutional, and that the defendants have

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40897

conspired to deprive him of his liberty. The district court ordered that the
complaint be dismissed pursuant to the abstention doctrine of Younger v. Harris,
401 U.S. 37 (1971). It alternatively dismissed the claims for failure to state a
claim and as frivolous, pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2), and 42
U.S.C. § 1997e.
      On appeal, Reyna renews the merits of his claims and urges that
abstention was not warranted under Younger because the murder charges
against him were brought in bad faith and with the intent to harass him. He
also raises numerous other new assertions regarding the various defendants in
his appellate brief. However, he has abandoned by failing to brief any challenge
to the district court’s alternative bases for dismissal. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993). Accordingly, the district court’s judgment
is AFFIRMED.




                                       2